DETAILED ACTION
Claims 2, 10, 37-38, 41-43 and 50-54 are presented for examination. 
	Applicant’s Amendment filed May 1, 2020 was received in the present application. Pursuant to the Notice of Informal or Non-Responsive Amendment after Examiner action mailed August 3, 2020, Applicant’s claim listing filed May 1, 2020 failed to comply with the requirements of 37 C.F.R. §1.121(c) regarding the proper manner of amending claims. Applicant’s subsequent Amendment filed December 3, 2020 in reply to such notice has been received and entered into the present application. 
	Claims 2, 10, 37-38, 41-43 and 50-54 are pending and under examination.
Applicant’s arguments, filed December 3, 2020, have been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Applicant’s Claim Listing Filed December 3, 2020
	In the previous non-final Office Action dated February 5, 2020, Applicant was notified that his claim listing of July 1, 2019 failed to comply with the stipulations of 37 C.F.R. §1.121(c), which require that “[e]ach amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented”, and that “[i]n the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).” Applicant was specifically notified that the claim listing filed July 1, 2019 failed to properly present a complete listing of all claims ever presented with the proper status identifiers. In light of the fact that the deficiency of the claim listing regarded the provision of a claim listing accounting for all not entered claims (see, e.g., p.3 of the 02/05/20 non-final Office Action, in which the non-entry of Applicant’s multiple after-final amendments and proposed addition of new claims was summarized) with the appropriate claim numbers and status identifiers - but not 
	Applicant’s claim listing filed May 1, 2020, however, did not correct these previously noted deficiencies. In a telephone conversation held between Supervisory Patent Examiner Jeffrey Lundgren and Applicant’s representative David Parker on December 3, 2020, Applicant’s representative was advised that a corrected claim listing must be submitted in the record providing a complete listing of all claims ever presented with the appropriate status identifiers. Supervisory Patent Examiner Lundgren advised Applicant’s representative Parker that claim numbers 44-49 corresponding to claims for which entry was sought in the previously submitted, but not entered, after-final amendments should be designated with the proper status identifier of “(Not entered)”, and that claims 44-48 of the July 1, 2019 claim listing should be renumbered and presented as claim numbers 50-54 to provide for proper consecutive numbering of the claims. In the claim listing filed December 3, 2020, Applicant now presents claim numbers 44-49 with the status identifier of “(Not entered)”, and also presents claims 50-54 as “(New)” claims capturing the identical subject matter of claims 44-48 of the July 1, 2019 claim listing (i.e., claim 44 of the July 1, 2019 claim listing corresponds now to claim 50 of the December 3, 2020 claim listing, claim 45 of the July 1, 2019 claim listing corresponds now to claim 51 of the December 3, 2020 claim listing, and so on). Applicant’s remaining claims 2, 10, 37-38 and 41-43 are presented with identical text (as well as markings to show changes made) as that of the July 1, 2019 claim listing. 
	As Applicant has received an action on the merits for the July 1, 2019 claims as set forth in the February 5, 2020 non-final Office Action, and now presents such claims again with properly corrected claim numbering in the December 3, 2020 claim listing – without any further alteration or change to the claim limitations as previously addressed in the February 5, 2020 non-final Office Action - the instant Office Action is properly made final at this time and again presents the Office’s determinations with regard to such claims as previously set forth in the February 5, 2020 Office Action, while addressing any further points made by Applicant in the December 3, 2020 submission. 

Objection to the Claims
	At p.4 of the February 5, 2020 non-final Office Action, Applicant’s claim 48 – which is now properly renumbered as claim 54 in the December 3, 2020 claim listing – was objected to for reciting each of “miconazole” and “oxiconazole” twice in the claim, which is redundant, and correction was required. 
	In light of the fact that the December 3, 2020 claim listing fails to correct the redundancy noted in claim 48 (now properly renumbered as claim 54), the objection remains proper and is maintained. 
	For these reasons supra, the objection to claim 54 is proper. 

Objection to the Specification
The amendment to the specification filed March 29, 2018 remains objected to under 35 U.S.C. §132(a) because it introduces new matter into the disclosure, for the reasons set forth at p.4-5 of the previous Office Action dated February 5, 2020, of which said reasons are herein incorporated by reference.
In reply, Applicant now provides a declaration of Robert Williams (hereinafter “the Williams Declaration”) in support of his position that the amendment to the specification is made for the purpose of correcting “an obvious error” (Remarks, p.8-11). Applicant states that “one of skill would understand that ‘m’ was in fact the intended size” in originally filed para.[0023] of the as-filed specification, which states “about 1-5 mm” in the original filing (Remarks, p.9; Declaration, para.[2]). Applicant argues that “5 millimeters is 1/5 of an inch” and “there is no way that one of skill could consider that an aerosolized particle having an aerodynamic diameter of 1/5 of an inch could ever enter the deep lung” (Remarks, p.9; Declaration, para.[3]). Applicant cites to a proffered publication to Labris et al. (Br J Clin Pharmacol, 2003) as alleged evidence that aerosol particles for deep lung delivery were provided in “m” dimensions, and further cites to the as-filed specification for describing the aerodynamic diameter of tested particles as ranging “from 3 to 4 m, within the optimal 1-5 m range for pulmonary delivery” (p.22, para.[0064]; Remarks, p.10; Declaration, para.[4]). 
The arguments have been fully and carefully considered. Insofar as the remarks and content of the Williams Declaration is directed to establishing that the description pertaining to the aerodynamic m”; 03/29/18 Specification Amendment), the remarks and content of the Williams Declaration is found to be persuasive in establishing that the original recitation of “about 1-5 mm” was an obvious typographical error (and should recite “about 1-5 m” as now amended in the 03/29/18 submission). 
However, Applicant’s remarks and newly submitted Williams Declaration fails to provide evidence sufficient to establish that the amendment to the range of “10-100 mm” also in para.[0023] constitutes an obvious typographical error. The context of this amended statement in para.[0023] pertains specifically to aggregates of protein particles produced by spray-drying and spray freeze-drying processes (“[m]illing processes can generate significant amounts of heat on localized areas of the protein particle which can lead to denaturation. In spray drying and SFD [spray freeze-drying] processes, proteins may adsorb and subsequently denature and aggregate at the large gas-liquid interface created upon atomization of droplets on the order of about 10-100 mm”). Neither Applicant nor the Williams Declaration presents any persuasive evidence that such aggregation of proteins into these undesirably large particles refers specifically to larger aggregates of 10-100 m (obviously larger than the desirable range of “about 1-5 m” for deep lung delivery), and not 10-100 mm (which are still obviously larger particles than the desirable range of “about 1-5 m” for deep lung delivery). Applicant should note that this description of the protein aggregate particles clearly refers to those aggregates exhibiting an undesirable droplet size – but it is not plainly apparent that the undesirable droplet size here refers specifically to 10-100 m, and not the (also) undesirable droplet size of 10-100 mm. Accordingly, the new matter objection to Applicant’s amendment to para.[0023] is maintained for the reasons of record pertaining to the specific amendment therein to the recited 10-100 mm range.
For these reasons supra, the objection remains proper and is maintained.
As previously set forth at p.3 of the December 31, 2018 final Office Action, and again reiterated at p.5 of the February 5, 2020 non-final Office Action, Applicant is required to cancel the new matter in reply to the instant Office Action.
Claim Rejections - 35 USC § 112(a) (Pre-AIA  First Paragraph), Written Description, New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

1.	Claims 38, 41-43, 44 (now renumbered as claim 50), and 47 (now renumbered as claim 53) remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement because the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention, for the reasons of record set forth at p.5-12 of the previous Office Action dated February 5, 2020, of which said reasons are herein incorporated by reference. 
Applicant is reminded that this is a new matter rejection.
For clarity of the record, the grounds for rejection are repeated below.
(A) Instant Claim 38
There is insufficient written support for Applicant’s limitation directed to “wherein the starting floc drug particles and the smaller floc drug particles comprise one or more surfactants” (claim 38). 
In the remarks filed December 3, 2020, Applicant states that “[s]upport for the amendment to claim 38 is supported at least at [0008]” of the as-filed specification (Remarks, p.6).
At p.2, para.[0008] of the as-filed specification, Applicant describes prior art formulations in which “[s]urfactants are often included in the formulations to serve as suspending aids to stabilize the suspension or lubricants to reduce valve sticking which also causes dose irreproducibility”.
In describing the inventive formulation, however, Applicant states that “[t]he present invention provides compositions and method for forming stable suspensions of open flocs of rod shaped particles without the need for surfactants or co-solvents to stabilize the primary particles”. (p.4, para.[0017]) Also, see p.11, para.[0029] (“[t]he present invention provides a method of forming suspensions against settling stable of BSA particles in HFA 227 without stabilizing surfactants or co-solvents in order to achieve high fine particle fractions in pMDI delivery”); p.12, para.[0031] (“[t]he present invention provides a novel approach of flocculating, templating, and shrinking the particles results in proper da with low polydispersities without surfactants or co-solvents. Thus, the present invention circumvents the classical paradigm of attempting to stabilize colloidal dispersions of preformed primary particles with surfactants. The flocculation for achieving stable suspensions and high fine particle fractions without the need for surfactants of the present invention is of practical interest for wide classes of low and high molecular weight pharmaceuticals and biopharmaceuticals that can be formed into nanorods”).
The as-filed specification and claims fail to provide adequate written support for Applicant’s newly introduced concept directed to “wherein the starting floc drug particles and the smaller floc drug particles comprise one or more surfactants” (claim 38). Applicant’s originally filed disclosure at multiple instances describes the present inventive composition as specifically distinguishing over conventional prior art formulations in that it does not require the use of surfactants to stabilize the formulation. This is evident at least by the cited portions of the as-filed specification above, which expressly describe the inventive composition as providing a stable suspension for use with an inhaler without the need for surfactants. At no point in the as-filed specification does Applicant describe the use of “one or more surfactants” as a component of either the starting floc drug particles and/or the smaller floc drug particles. In fact, Fig.57 of the as-filed specification documents that the inclusion of a surfactant (in this case, TWEEN 80 or TWEEN 20) produces aerosolized particles with aerodynamic diameters of 8 m, outside the range Applicant alleges is “appropriate for deep lung delivery”. It is clear, therefore, that the benefit of the present invention does not rely upon the use of surfactants for stabilizing the suspensions, instead using other features to stabilize the suspension for use with an inhaler. This concept newly introduced into claim 38, therefore, clearly constitutes new matter that is unsupported by the original disclosure. 
Response to Applicant’s Arguments
In reply, Applicant traverses the rejection of claim 38, stating that “the specification teaches that while not preferred, it is nevertheless clear that the specification does teach the use of surfactants”, and cites to paragraphs “[01117]”, “[0118]”, and “[0121]”, as well as Fig.57 in support of his assertions (Remarks, p.15).
The arguments have been fully and carefully considered, but are not found persuasive. 
As an initial matter, Applicant’s citation to para.[01117] is understood to be in error, as there is no para.[01117] in the as-filed specification of the instant application. It will be assumed for the purposes of this response that Applicant intends to reference para.[0117] in support of his assertions. 
Applicant’s statement that - “while not preferred” to employ surfactants in the instantly claimed formulation, “it is nevertheless clear that the specification does teach the use of surfactants” - is simply unavailing. Again, the as-filed specification - at multiple instances - describes the present inventive composition as specifically distinguishing over conventional prior art formulations in that it does not require the use of surfactants to stabilize the formulation. This is evident at least by the as-filed specification at, e.g., p.4, para.[0017]; p.11, para.[0029]; p.12, para.[0031], which expressly describe the inventive composition as providing a stable suspension for use with an inhaler without the need for surfactants. Applicant’s attempt to now claim “wherein the starting floc drug particles and the smaller floc drug particles comprise one or more surfactants” does not comport with the originally filed disclosure, which repeatedly describes that surfactants are not necessarily to stabilize the instantly claimed formulation. This is not a question of whether surfactant use is “preferred” or not – the as-filed specification clearly and unequivocally states that it does not rely upon the incorporation of surfactants to yield stabilizing properties in the instantly claimed formulation. Moreover, Applicant’s citation to para.[0117]-[0118] and Fig.57 only seems to further support the Office’s position in this regard, as it clearly states that the inclusion of a surfactant (in this case, TWEEN 80 or TWEEN 20) produces aerosolized particles with aerodynamic diameter of 8 m – which is clearly outside the range Applicant 1 and a feature specifically required by independent claim 10 (from which claim 38 depends).
For these reasons supra, rejection of claim 38 is proper. 

(B) Instant Claim 41 and Claim 44 (Now Renumbered Claim 50)
There is insufficient written support for Applicant’s limitation directed to “wherein the starting floc drug particles have aspect ratios between 0.1 and 0.2 or greater” (claim 41) or Applicant’s limitation directed to “wherein the starting floc drug particles have an aspect ratio” of the recited values (claim 50). 
In the remarks filed December 3, 2020, Applicant states that “[s]upport for the amendment to claim 41 can be found at least at [0077]” of the as-filed specification, and that “[s]upport for new claim 50 can [also] be found at least at [0077]” of the as-filed specification (Remarks, p.6). 
At p.13, para.[0032] of the as-filed specification, Applicant states that “[m]ost of the benefits described for therapy with flocs composed of anisotropic particles described in this application will also be present for delivery with dry powder inhalers”.
At p.27, para.[0077] of the as-filed specification, Applicant states that “[t]he one or more anisotropic particles may have an aspect ratio range of between 0.1 and 2.0 or greater, e.g., the aspect ratio may be 0.2, 0.3, 0.4, 0.5, 0.6, 0.7, 1.2, 1.3, 1.4, 1.5, 1.6, 1.7, 1.8, 1.9, 2.0, 2.1, 2.2, 2.3, 2.4, 2.5, 2.6, 2.7, 2.8, 2.9 and so on”. 
The as-filed specification and claims fail to provide adequate written support for the newly introduced concepts directed to the “starting floc drug particles” having an aspect ratio between 0.1 and 0.2 or greater (claim 41), specifically an aspect ratio of the recited values (claim 44, now renumbered claim 50). Applicant describes the “flocs” for use in the dry powder inhaler as being “composed of anisotropic particles” (see, e.g., p.13, para.[0032]) and that the anisotropic particles – i.e., those particles per se. Applicant appears to conflate the permissible aspect ratios of the anisotropic, asymmetric particles composing the floc with those of the floc itself, which is not clearly supported by the original disclosure. This concept newly introduced into claim 41 and claim 44 (now renumbered as claim 50) constitutes new matter unsupported by the original disclosure. 

Response to Applicant’s Arguments
In reply, Applicant contends that “[t]he claims have been amended in a manner that is believed to address the rejection” (Remarks, p.16). 
The arguments have been fully and carefully considered, but are not found persuasive.
Applicant fails to present any further amendments to the rejected claims that differ in any aspect to those previously presented in the July 1, 2019 claim listing. Accordingly, Applicant’s contention that the claims have been further amended “in a manner that is believed to address the rejection” is not supported by the claim listing filed December 3, 2020. Accordingly, the rejection stands.
For these reasons supra, rejection of claims 41 and 50 is proper. 

(C) Instant Claim 42
There is insufficient written support for Applicant’s limitation directed to “wherein the aerodynamic diameter of the smaller floc drug particles comprise floc drug particles appropriate for deep lung delivery ranging between 1 and 5 microns” (claim 42). 
In the remarks filed December 3, 2020, Applicant implicitly relies upon p.10, para.[0023] of the as-filed specification in support of the claimed subject matter (Remarks, p.6). 
a) should range between about 1-5 m”. Note that Applicant has sought amendment to this paragraph of the originally filed specification in his submission filed March 29, 2018.
At p.13, para.[0032] of the as-filed specification, Applicant states that “[d]ry powder inhalers may use the flocs of asymmetric particles for dose delivery. Currently dry powder inhalers do not use flocs of asymmetric particles with high aspect ratios. The flocs can break up more easily under the influence of the shear forces in the dry powder inhaler than more dense particles with lower aspect ratios. The break up of the flocs will produce smaller flocs composed of particles with appropriate aerodynamic diameters for deep lung delivery.” 
The as-filed specification and claims fail to provide adequate written support for the concept directed to “wherein the aerodynamic diameter of the smaller floc drug particles comprise floc drug particles appropriate for deep lung delivery ranging between 1 and 5 microns” (claim 42). Applicant’s disclosure appears to disclose that the smaller flocs produced from the shear forces of the dry powder inhaler as “composed of particles with appropriate aerodynamic diameters for deep lung delivery” – in other words, that the individual particles comprising the smaller floc are of an “appropriate aerodynamic diameter for deep lung delivery”, but not the “smaller floc” per se, which appears to be what is presently claimed. Also, Applicant’s disclosure at p.10, para.[0023] appears to define the aerosolized particles for high deposition in the deep lung to have an aerodynamic diameter of “between about 1-5 m”. Such teachings, taken together, would appear to provide adequate written support for the concept directed to wherein the aerodynamic diameter of the drug particles composing the smaller floc ranges from about 1-5 m, but not wherein the aerodynamic diameter of the (smaller) floc drug particles ranges from between 1 and 5 microns as now claimed. This concept introduced into claim 42 constitutes new matter that is unsupported by the as-filed specification. 
Response to Applicant’s Arguments
In reply, Applicant contends that “[t]he claims have been amended in a manner that is believed to address the rejection” (Remarks, p.16). 

Applicant fails to present any further amendments to the rejected claims that differ in any aspect to those previously presented in the July 1, 2019 claim listing. Accordingly, Applicant’s contention that the claims have been further amended “in a manner that is believed to address the rejection” is not supported by the claim listing filed December 3, 2020. Accordingly, the rejection stands.
For these reasons supra, rejection of claim 42 is proper. 

(D) Instant Claim 43
There is insufficient written support for Applicant’s limitation directed to “wherein the smaller particles comprise those having volume mean aerodynamic diameters of between 2.0 and 3.5 microns” (claim 43). 
In the remarks filed December 3, 2020, Applicant does not expressly reference support for the amended limitations of instant claim 43. However, it is noted that Applicant has previously relied upon p.41, para.[0118] of the as-filed specification in support of this claimed range of aerodynamic diameters between 2-3.5 microns (03/29/18 Remarks, p.5). 
At p.41, para.[0118] of the as-filed specification, Applicant states that “[t]he aerosolized CP [controlled precipitation] and TFF [thin film freezing] powders possessed aerodynamic diameters predominantly between 2.0-3.5 m, on a volume basis, ideal for pulmonary delivery, as seen in FIGURE 57.” Applicant’s Fig.57 clearly denotes the aerodynamic diameter as VMAD (volume medium aerodynamic diameter) on the y-axis in m. 
The as-filed specification and claims fail to provide adequate written support for the limitation directed to “wherein the smaller particles comprise those having volume mean aerodynamic diameters of between 2.0 and 3.5 microns” (claim 43). Applicant’s description at p.41, para.[0118] of the as-filed specification refers only to “the aerosolized powders” per se, without clarifying whether the recited VMAD range of 2.0-3.5 microns describes the “smaller flocs” produced from the starting floc drug particles, or of the actual “smaller particles” composing the smaller flocs. As such, Applicant has failed to provide clear written description of the VMAD range of between 2.0-3.5 microns as applying to “the smaller particles” as 

Response to Applicant’s Arguments
In reply, Applicant traverses the rejection, stating that “[w]e contend that it is evident from these passages that the text is referring to powders that are produced by aerosolization of the starting flocs, which provides the smaller particles appropriate for deep lung delivery” (Remarks, p.17).
The arguments have been fully and carefully considered, but are not found persuasive. 
Applicant’s position is not well taken. Applicant’s instant claim 43 specifically claims that “the smaller particles” – which is inherently unclear, as it fails to clearly and unequivocally identify whether the referenced “smaller particles” are “the smaller floc drug particles” or the “particles” comprising the “smaller floc drug particles” – are those “having volume mean aerodynamic diameters of between 2.0 and 3.5 microns”. The as-filed specification appears only to describe VMAD (volume medium aerodynamic diameter) of predominantly between 2.0-3.5 m as referring to the aerosolized powders. This generic reference only to “an aerosolized powder” fails to clearly and unequivocally set forth whether the recited VMAD range of 2.0-3.5 microns describes the “smaller flocs” produced from the starting floc drug particles, or of the actual “smaller particles” composing the smaller flocs. This fact, coupled with the ambiguous language of claim 43 referencing “the smaller particles” fails to clearly set forth whether the subject matter circumscribed by the claim does, in fact, comport with the concepts originally described at p.41, para.[0118] of the as-filed specification.
For these reasons supra, rejection of claim 43 is proper. 
(E) Instant Claim 47 (Now Renumbered Claim 53)
There is insufficient written support for Applicant’s limitation directed to “wherein one or more of the drug(s) is an antifungal drug having one or more of azoles and/or alkylamines” (claim 53).
In the remarks filed July 1, 2019, Applicant states that “[s]upport for new claims 47 and 48 can be found at least at [0122]” of the as-filed specification (07/01/19 Remarks, p.5), which is again reiterated in the December 3, 2020 submission as it pertains to renumbered claim 53 (12/03/20 Remarks, p.6). 
At p.42, para.[0122] of the as-filed specification, Applicant states that “[n]on-limiting examples of the active agents of the present invention includes antifungal agents having one or more of azoles and/or allylamines.”
The as-filed specification and claims fail to provide adequate written support for the newly introduced concept directed to the one or more drugs being an antifungal drug “having one or more azoles and/or alkylamines” (claim 53). Applicant appears to disclose only that the active agent of the claimed invention may be an antifungal agent “having one or more of azoles and/or allylamines” (p.42, para.[0122]), but not wherein the active agent is an antifungal agent “having one or more of azoles and/or alkylamines” as now claimed. This concept introduced into claim 47 (now renumbered claim 53) constitutes new matter that is unsupported by the as-filed specification. 

Response to Applicant’s Arguments
Applicant presents no arguments in reply to the rejection of claim 47 (now renumbered claim 53) (Remarks, p.17). Accordingly, the rejection stands.
For these reasons supra, rejection of claim 53 is proper.

Claim Rejections - 35 USC § 112(b) (Pre-AIA  Second Paragraph)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



2.	Claims 2, 10, 37-38, 41-43 and 44-48 (now renumbered as claims 50-54) remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, for the reasons of record set forth at p.12-15 of the previous Office Action dated February 5, 2020, of which said reasons are herein incorporated by reference.
For clarity of the record, the grounds for rejection are repeated below.
	In claim 2, Applicant recites “[t]he flocculated starting drug particles of claim 49”, but there is no claim 49 pending in the application. As such, it is wholly unclear from which claim instant claim 2 depends2. Clarification is required. 
	In claim 2, there is insufficient antecedent basis for the phrase “the one or more active agents” as recited at l.2 of the claim. Applicant’s claim 10 from which instant claim 2 is interpreted to depend (see footnote 1 below) fails to recite any limitation directed to “one or more active agents”, only “one or more drugs” in l.3 of the claim. Clarification is required. 
	In claim 10, the limitation “the starting floc drug particles having aerodynamic diameters that have not been pre-formed” renders the claim indefinite because the meaning of the term “pre-formed” is not clearly or precisely set forth in the claim. The term “pre-formed” implies that the “forming” has been done “previous to” or “before” a specific event or time point, but this specific event or time point is not actually identified. Also, the starting floc drug particles as recited in instant claim 10 intrinsically exhibit an aerodynamic diameter, so it is unclear what delineates the intrinsic “aerodynamic diameters” of such starting floc drug particles from those “aerodynamic diameters that have not been pre-formed” as claimed. Clarification is required. 

	In claim 10, the limitation “such that when the dpi [dry powder inhaler] is actuated, the starting floc drug particles pass through the one or more exit orifices of the dry powder inhaler (dpi) and into patient airways, the starting floc drug particles will break up and produce smaller floc drug particles comprising particles having aerodynamic diameters that are of a size appropriate for deep lung delivery” renders the claim indefinite because it unclear what physical and/or structural features of the starting floc drug particles and/or the conditions of the DPI are necessary to yield the “smaller floc drug particles” as claimed. For example, it is unclear whether a specific actuation pressure, configuration or geometry of the exit orifice, or particular shape, constitution or other physical properties of the starting floc particles are required in order to be broken up into “smaller flocs” as claimed. Clarification is required. 
	In claim 10, Applicant recites that the “smaller floc drug particles” comprise “particles having aerodynamic diameters that are of a size appropriate for deep lung delivery”, which renders the claim indefinite because it is unclear what diameters constitute those that are “appropriate for deep lung delivery” and that that would be “inappropriate for deep lung delivery”. In the Remarks filed 07/01/19 accompanying Applicant’s Request for Continued Examination, Applicant cites to the attached Sakagami et al. article (cited on the 07/01/19 IDS) at col.2, p.1032 as evidence that “this term is a well-known term of art” (07/01/19 Remarks, p.12). The disclosure of Sakagami et al., however, does not clarify this point of ambiguity, instead teaching that “smaller aerosols < 5 m can penetrate into the lung, although the finest aerosols < 1 m are mostly exhaled without deposition … Indeed, a greater percentage of deposition within lung periphery (i.e., alveolar region) is achieved by decreasing the aerosol size to a range of 1-2 m”. It is unclear, therefore, whether the ordinarily skilled artisan would have viewed an “aerodynamic diameter” that is “a size appropriate for deep lung delivery” to be within the “respirable” size range of 1-5 m described by Sakagami et al., or within the narrower range of 1-2 m denoted by Sakagami et al. as effective for deposition within the deep lung structures (i.e., the alveolar region). As there are two equally plausible claim constructions for this phrase as documented by Applicant’s cited publication to Sakagami 
	In claim 42, there is insufficient antecedent basis for the phrase “the aerodynamic diameter of the smaller floc drug particles”, since claim 10, from which claim 42 depends, provides only for “aerodynamic diameters” as it pertains to “particles” of the “smaller floc drug particles”, not explicitly of the smaller flocs themselves. Clarification is required. 
	In claim 42, Applicant recites “wherein the aerodynamic diameter of the smaller floc drug particles comprise floc drug particles appropriate for deep lung delivery ranging between 1 and 5 microns”, which renders the claim indefinite because it is unclear if the recited range of 1-5 microns is intended to define the aerodynamic diameter of the smaller floc or the actual drug particles contained within the smaller floc. Applicant should note that instant claim 10 defines the “aerodynamic diameter” that is “of a size appropriate for deep lung delivery” to apparently define the “particles” of the “smaller floc drug particles”, not of the actual “smaller floc” itself. As such, it is unclear whether claim 42 intends to redefine the aerodynamic diameter “of a size appropriate for deep lung delivery” as applying to the smaller floc as a whole, or of the individual particles making up the “smaller floc”. Clarification is required. 
	In claim 43, there is insufficient antecedent basis for the term “the smaller particles” as recited in l.1-2 of the claim. It is unclear if Applicant intends to refer to the “smaller floc drug particles” or the “particles” comprising the “smaller floc drug particles”. As such, it is unclear whether the “volume mean aerodynamic diameter of between 2.0 and 3.5 microns” applies to the “smaller floc drug particles” or the actual particles contained therein. Clarification is required. 
	In claim 48 (now renumbered claim 54), the phrase “the pharmacologically acceptable organic and inorganic salts or metal complexes or mixture thereof” renders the claim indefinite because there is insufficient antecedent basis for the phrase “the pharmacologically acceptable organic and inorganic salts” as recited at l.5 of the claim. Also, it is unclear whether Applicant intends to claim (i) pharmacologically acceptable organic or inorganic salts per se or metal complexes per se, or (ii) pharmacologically acceptable organic or inorganic salts of any one of the recited antifungal drugs or 
	
	Response to Applicant’s Arguments
	In reply, Applicant traverses the rejections, stating that “claim 10 has been amended to recite that the starting floc particles have aerodynamic diameters that are not pre-formed before preparation of the starting floc drug particles” (Remarks, p.19). Applicant opines that “this language is consistent with the disclosure at paragraph [0032]”, further urging that the phrase “not pre-formed” indicates that “the starting particles are not pre-formed to design the aerodynamic diameter appropriate for deep lung delivery” (Remarks, p.19-20).
	The arguments have been fully and carefully considered, but are not found persuasive. 
	Applicant’s assertion that “claim 10 has been amended to recite that the starting floc particles have aerodynamic diameters that are not pre-formed before preparation of the starting floc drug particles” is not a point well taken. Applicant’s instant claim 10 does not provide any clarification that the term “pre-formed” is intended to mean “pre-formed before preparation of the starting floc drug particles”, instead continuing to recite the phrase “pre-formed” without identifying prior to what specific event or time point the phrase intends to refer. Also, Applicant additionally contends that “the starting particles are not pre-formed to design the aerodynamic diameter appropriate for deep lung delivery”, but this is not actually recited in the claim. Applicant’s claim 10 recites only that “the starting floc drug particles having aerodynamic diameters that have not been pre-formed”, but fails to provide any clarification that the intended “aerodynamic diameters that have not been pre-formed” refers specifically to an “aerodynamic diameter appropriate for deep lung delivery” (and not, e.g., the intrinsic “aerodynamic diameters” of such starting floc drug particles). Applicant must provide appropriate clarification in the claims of these noted issues – it is insufficient for Applicant to argue that a specific embodiment is intended without actually amending the claims to specifically comport with this intention. 
3 in support thereof (Remarks, p.20). Applicant contends that “[t]he size of the orifice of the DPI [dry powder inhaler] is not believed to be particularly relevant so long as it permits the starting particles of the present invention to break up by shear forces by passing through the orifice and during passage to the lungs such that the final particles entering the lungs have a size appropriate for deep lung delivery” (Remarks, p.20).
	The arguments have been fully and carefully considered, but are not found persuasive. 
	Applicant mischaracterizes the rejection by alleging that the grounds for rejection take issue with the term “dry powder inhaler” as being inherently indefinite. This is not the basis of the instant rejection. The rejection does not allege that one of ordinary skill in the art at the time the instant invention was made would not understand what constitutes “a dry powder inhaler”, or that such dry powder inhaler is activated using breath. This is term of art and is not disputed. What is disputed is the manner in which “the dry powder inhaler” is referenced in claim 10 and the corresponding ambiguity imputed into the claim as a result as discussed below.
Firstly, in claim 10, there is insufficient antecedent basis for the term “the dry powder inhaler” at l.5 of the claim, as the preceding text of claim 10 fails to introduce any limitation directed to “a dry powder inhaler” that would provide sufficient antecedent basis for this limitation. Applicant fails to amend the claim to provide any clarification in this regard, and also fails to address this point on the record.
Secondly, in claim 10, Applicant fails to provide the physical and/or structural features of the starting floc drug particles and/or the conditions of the dry powder inhaler that are necessarily to yield the “smaller floc drug particles” as instantly claimed. Instead of providing such clarification, Applicant simply 
Applicant states that “[t]he next issue regarding claim 10 is the language ‘appropriate for deep lung delivery’”, further stating that “[t]he language of claim 42 has been introduced into claim 10” and “is believed to address the rejection” (Remarks, p.20-21).
The arguments have been fully and carefully considered, but are not found persuasive. 
Applicant fails to provide any clarification in instant claim 10 as to what diameters constitute those that are “appropriate for deep lung delivery” as instantly claimed (and, conversely, those that would be “inappropriate for deep lung delivery” and, thus, excluded from the claim). Also, Applicant’s reference to claim 42 as allegedly further providing clarification in this regard is also misplaced, as instant claim 42 presents its own issues of ambiguity and indefiniteness and, therefore, cannot be relied upon to provide the requisite clarification as to what aerodynamic diameters of the claimed “particles” constitute those “appropriate for deep lung delivery” as instantly claimed. 
Finally, Applicant opines that “[t]urning to claim 43, it is believed that that amendment to the claim addresses the rejection”, and that “[r]egarding claim 484, the claim has been appropriately amended” (Remarks, p.21). 
The arguments have been fully and carefully considered, but are not found persuasive. 

	For these reasons supra, rejection of claims 2, 10, 37-38, 41-43 and 50-54 is proper. 

Claim Rejections - 35 USC § 112(d) (Pre-AIA  Fourth Paragraph)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

3.	Claim 48 (now renumbered claim 54) remains rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends, for the reasons of record set forth at p.17-18 of the previous Office Action dated February 5, 2020, of which said reasons are herein incorporated by reference. 
For clarity of the record, the grounds for rejection are repeated below.
In claim 48 (now renumbered claim 54), Applicant recites “[t]he flocculated drug particles of claim 47, wherein the one or more drugs” are antifungal agents having one or more of azoles and/or alkylamines as defined in the recited list. However, Applicant’s embodiments of “natamycin” (l.2), “flucytosine” (l.2), or “tolnaftate” (l.4) fail to further limit the subject matter of the claim from which they depend because none of natamycin, flucytosine or tolnaftate contain an azole and/or alkylamine group, as required by parent claim 47 (which is now renumbered claim 53). In addition, Applicant’s recited embodiments of “amorolfine” or “terbinafine” also do not further limit the subject matter of the claim from 

Response to Applicant’s Arguments
Applicant presents no arguments in reply to the rejection of claim 48 (now renumbered claim 54) (Remarks, p.21-23). Accordingly, the rejection stands.
For these reasons supra, rejection of claim 54 is proper.

Claim Rejections - 35 USC § 102 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

4.	Claims 10, 37-38, 41-43 and 44 (now renumbered as claim 50) remain rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Staniforth (U.S. Patent No. 7,011,818 B2; 2006), already of record, for the reasons of record set forth at p.18-23 of the February 5, 2020 Office Action, of which said reasons are herein incorporated by reference. 
For clarity of the record, the grounds for rejection are repeated below.

Staniforth teaches that the additive material functions to decrease cohesion between the active particles and the carrier particles and is, e.g., leucine (col.4, l.16-36). Staniforth also teaches that the additive material may also include a surface active material (i.e., a “surfactant”), e.g., sodium lauryl sulfate, palmitic acid, etc. (col.5, l.41-55). Staniforth teaches that the particles of additive material are non-spherical in shape, e.g., plate-like particles, prisms, or dendritic, noting that non-spherical particles provide improved surface interaction and glidant action between the carrier particles (col.6, l.25-40). 
Staniforth teaches that the carrier particles are any pharmacologically inert material acceptable for inhalation, preferably lactose (col.4, l.37-43). 
Staniforth teaches that the active particles - those released from the DPI upon actuation - are not more than 5 m and are delivered deep into the respiratory tract, and may be spherical or non-spherical (col.7, l.39-46). Staniforth teaches that the active material of the active particles is any material that is 
Ex.1 of Staniforth exemplifies lactose carrier particles with an aerodynamic diameter between 90-125 m (col.4, l.57-59; Ex.1, col.11, l.1-26). Staniforth teaches that the lactose carrier particles were mixed with the additive material leucine particles, wherein 95% of the leucine particles had a diameter of <150 m (Ex.1, col.11, l.27-35). Staniforth teaches that the additive leucine material attached to the active sites of the lactose carrier particles, further noting the irregular shape of the carrier particles to which the additive material is adhered (Ex.1, col.11, l.37-43; Fig.1). Staniforth discloses that the carrier particles containing the attached additive material were then mixed with active particles of beclomethasone dipropionate and positioned in a DPI for analysis (Ex.1, col.11, l.44-49; col.11, l.66-col.12, l.31). Staniforth teaches that analysis of the active material recovered from samples obtained from the DPI demonstrated an increased deposition in the deep lung for the samples in which leucine additive material was employed (col.13, l.35-57; Table 1, col.13).
The composite particles of Staniforth comprising the carrier particle, additive material (which may further include a surfactant) and the active particles necessarily constitute “starting floc drug particles” because the composite particles contain an individual carrier particle to which is adhered the additive material (which may further contain a surfactant), and to which is loosely bound the active particles (as they occupy only the low energy sites on the carrier particles and, therefore, are subject to lower adhesion forces) that constitute the “one or more drugs”, which meets Applicant’s limitation directed to a “loosely clumped mass of fine particles” (i.e., a “floc”). 
In claim 10, Applicant recites that “the starting floc drug particles” have “aerodynamic diameters that have not been pre-formed”, but as it is unclear what Applicant intends by reciting “pre-formed” without identifying to what this “pre-forming” is relative (see above, under the heading “Claim Rejections – 35 USC §112(b) (Pre-AIA  Second Paragraph)”), and further given that the composite particles of Staniforth found to be equivalent to Applicant’s “starting floc drug particles” intrinsically have an aerodynamic diameter, Staniforth’s composite particles are understood to meet this limitation of Applicant’s claim 10. 

In claim 10, Applicant further recites that the “starting floc drug particles” are “positioned in the dry powder inhaler having one or more particle exit orifices”. 
Staniforth meets this limitation with regard to the “starting floc drug particles” for the reasons discussed directly above and further in view of the fact that Staniforth’s composite particles are clearly positioned for use inside of a DPI.
In claim 10, Applicant further recites “such that when the dpi is actuated, the starting floc drug particles pass through the one or more exit orifices of the dry powder inhaler (dpi) and into patient airways, the starting floc drug particles will break up and produce smaller floc drug particles comprising particles having aerodynamic diameters that are of a size appropriate for deep lung delivery”.
Staniforth teaches that his composite particles are positioned inside of a DPI and function to release the smaller active particles of suitable size for deep lung delivery upon actuation of the inhaler via rupturing the active particles from the larger carrier particles, which necessarily meets Applicant’s claimed requirement that “the starting floc particles pass through the one or more exit orifices of the dry powder inhaler and into patient airways”. With regard to Applicant’s limitation that the “starting floc drug particles” break up and produce “smaller floc drug particles comprising particles having aerodynamic diameters that are of a size appropriate for deep lung delivery”, Staniforth clearly teaches that some proportion of the additive material from the carrier particle is administered with the active drug particle upon actuation of the inhaler, thereby reaching the lung. In such case, the composite particles of Staniforth (which constitute Applicant’s “starting floc drug particles” as claimed) rupture upon actuation of the DPI and 
Applicant’s claim 37 recites “wherein the starting floc drug particles have been prepared by dissolving the one or more drugs in a solvent to form a mixture of the drug and solvent, rapidly freezing the mixture on a cryogenically cooled surface and removing the solvent to thereby provide the starting floc drug particles”. As such, claim 37 appears to define a process by which the starting floc particles are prepared and, therefore, constitutes a product-by-process claim. MPEP §2113 instructs that “[e]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself” and that “[t]he patentability of a product does not depend on its method of production”. In the instant case, Staniforth’s product meets each and every physical and/or structural feature of the product as recited in claim 10 and, therefore, also satisfies instant claim 37 – even if the product is not produced by an identical process – because, as stipulated by MPEP §2113, patentability of a product does not depend on its method of production. It is incumbent upon Applicant to establish a physical and/or structural difference between the claimed product as produced by the recited process, and the prior art product. MPEP §2113(II). 
Applicant’s claim 38 recites “wherein the starting floc drug particles and the smaller floc drug particles comprise one or more surfactants”. Staniforth teaches the incorporation of a surface active material into the additive material for use in his disclosed composite particles, thereby clearly providing for the composite particles (equivalent to Applicant’s instantly claimed “starting floc drug particles”) to further comprise a surfactant as specified therein. With regard to the smaller floc drug particles also comprising one or more surfactants, Staniforth teaches that some proportion of the additive material containing the active particles is administered upon actuation of the inhaler, thereby constituting “smaller floc drug particles” of the active particles and additive material as discussed above. In Staniforth’s embodiment in which the additive material also incorporates a surface active material, it logically follows that such “smaller floc drug particles” of the active drug particles loosely proximate to the additive material must also contain the surface active material as part of the additive material, thereby meeting claim 38.

Applicant’s claim 42 recites “wherein the aerodynamic diameter of the smaller floc drug particles comprise floc drug particles appropriate for deep lung delivery between 1 and 5 microns”. Applicant does not clearly identify whether the “floc drug particles” constitutes the floc per se or the drug particles contained in the floc (see above, under the heading “Claim Rejections – 35 USC §112(b) (Pre-AIA  Second Paragraph)”), so the claim will be interpreted as referring to the individual drug particles contained in the floc. Staniforth explicitly teaches that the active drug particles deposited upon actuation of the DPI are preferably no larger than 5 microns and are delivered deep into the respiratory tract (col.7, l.39-46). 
Applicant’s claim 43 recites “wherein the smaller particles comprise those having volume mean aerodynamic diameters of between 2.0 and 3.5 microns”. Applicant does not clearly identify whether “the smaller particles” refers to the smaller floc or the smaller particles contained in the floc (see above, under the heading “Claim Rejections – 35 U.S.C. §112(b) (Pre-AIA  Second Paragraph)”), so the claim will be interpreted as referring to the individual drug particles contained in the floc. As Staniforth teaches that the active drug particles deposited upon actuation of the DPI are no larger than 5 microns, it logically follows that the volume mean aerodynamic diameter of this range is ~2.5 microns, thereby meeting Applicant’s limitation of instant claim 43. 


Response to Applicant’s Arguments
In reply, Applicant traverses the application of Staniforth as applicable prior art, stating that “the ‘active drug particles’ of Staniforth are clearly not flocs since ‘active drug particles’ are not broken apart as required by the present claims” and Staniforth requires that “the ‘active drug particles’ are already of a size appropriate for deep lung delivery and, thus, are not further broken apart” (Remarks, p.23-24). Applicant alleges that Staniforth’s active drug particles “are already approximately the size of our claimed ‘smaller floc drug particles’, i.e., a size appropriate for deep lung delivery” and, therefore, do not constitute the “starting floc drug particles” that yield the “smaller floc drug particles” now claimed (Remarks, p.24-25). Applicant further argues that “Staniforth teaches that the drug particles themselves remain intact throughout the delivery process” and are released from the composite particles, not “broken-up into smaller drug flocs” as now claimed (Remarks, p.25). 
The arguments have been fully and carefully considered, but are not found persuasive. 
Applicant’s points are not well taken. The grounds for rejection does not assert that the “active drug particles” alone of Staniforth constitute “flocs” per se. Rather, Staniforth teaches a composite particle – in which the active drug particle is loosely bound to the carrier – that is broken apart to release the active drug particle (or, also, as described by Staniforth, the active drug particle with the additive material). This constitutes the “starting floc drug particle” as instantly claimed. Also, there is no apparent limitation in Applicant’s claims as presented that precludes the “active drug particle” actually being “of a size appropriate for deep lung delivery”. Applicant’s instant claim 10 only requires “the starting floc drug particles having aerodynamic diameters that have not been pre-formed” (which is ambiguous, since it is unclear to what the term “pre-formed” is relative, and it also fails to define the “aerodynamic diameter”), which appears to refer to the “floc” per se, not clearly and unambiguously the individual drug particles composing the floc per se. Also, since the “starting floc drug particles” intrinsically exhibit an aerodynamic diameter and, thus, must be “formed” to exhibit an aerodynamic diameter, it is unclear in what manner this limitation “that have not been pre-formed” is intended to limit the claim. In any event, such limitation does not clearly and unequivocally equate to Applicant’s asserted interpretation of the phrase, which is that the “starting floc drug particles” must be of a size larger than that appropriate for deep lung delivery.

The arguments have been fully and carefully considered, but are not found persuasive. 
Applicant appears to take the position that the “starting floc drug particles” are limited only to the “one or more drug” components recited in claim 10 and, therefore, exclude Staniforth’s particles composed of additional elements. This position, however, cannot be accepted. Applicant’s instant claim 10 defines the “starting floc drug particles” as being “of one or more drugs”, which does not clearly or precisely set forth whether such “starting floc drug particles” are, in fact, limited only to the recited “one or more drugs”, or whether they are open to the incorporation of additional elements. While such interpretation is not plainly apparent from the manner in which independent claim 10 is presented, it is asserted that this interpretation of the phrase “of one or more drugs” being limited only to the drug component per se as proffered by Applicant is not, in fact, a reasonable interpretation of the claim in light of the fact that dependent claim 38 defines a further component of the starting drug floc particles (“wherein the starting floc drug particles and the smaller floc drug particles comprise one or more surfactants”). Applicant cannot assert on one hand that instant claim 10 permits only the use of active drug in the recited “starting floc drug particles”, but then on the other hand define a further embodiment of the “starting floc drug particles” in which additional elements (in this case, a surfactant) are added to the particles. If Applicant intends to define the “starting floc drug particles” as consisting only of the one or more drugs, then Applicant is reminded that the claims must be amended to so clearly circumscribe this precise embodiment of the claimed invention.
Accordingly, in response to Applicant's argument that the reference fails to show certain features of Applicant’s invention, it is noted that the features upon which Applicant relies (i.e., that the “starting floc drug particles” consist of nothing more than the one or more drugs) are not actually recited in the rejected In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). For these reasons, Applicant’s recited “starting floc drug particles” do not clearly patentably distinguish over a floc particle containing not only an active drug material, but also additional components thereof (such as, e.g., Staniforth’s composite particles).
Applicant goes on to argue that the Examiner fails to address the fact that the instant claims require “starting floc particles” and also fails to demonstrate that Staniforth’s starting particles constitute “flocs”, since Staniforth’s particles are particles “in which the components are attached to each other, not loosely clumped” (Remarks, p.29). 
The arguments have been fully and carefully considered, but are not found persuasive. 
Applicant’s position that the grounds for rejection fail to address the instantly claimed limitation directed to “starting floc particles” or establish that Staniforth’s starting particles constitute “flocs” as claimed is not well taken. Staniforth explicitly teaches a composite particle comprising the carrier particle, the additive material and the active drug particles, which necessarily constitute “starting floc drug particles” as instantly claimed because the composite particles contain an individual carrier particle to which is adhered the additive material, and to which is loosely bound the active particles (as they occupy only the low energy sites on the carrier particles and, therefore are subject to lower adhesion forces) that constitute the “one or more drugs”, which meets Applicant’s limitation directed to a “loosely clumped mass of fine particles”. Applicant should note that the phrase “loosely clumped mass of fine particles” is a relative term of description – it does not define a specific intensity of the physical interactions so as to clearly delineate “loose clumping” as compared to “tight clumping” (i.e., so as to clearly define what spatial relationships are included or excluded by the term “floc” as claimed). In the instant case, the fact that the active drug particle is loosely bound to the carrier particle and additive material – thereby releasing the active drug particle from the composite particle – appears to constitute the “loosely clumped mass” that Applicant urges defines the term “floc”. Applicant fails to provide any evidence of record clearly and definitively patentably excluding the loose binding used in Staniforth’s composite particles from the term “floc” as used in the instant claims. 

The arguments have been fully and carefully considered, but are not found persuasive. 
As an initial matter, Applicant should note that there is no pending claim 49 in the instant application. As a result, Applicant’s remarks will be interpreted as they apply to independent claim 10.
Applicant’s position that Staniforth fails to teach that the “starting floc drug particles” are “pharmaceutically active” is not a point well taken. In the instant case, Staniforth teaches a composite particle comprising the carrier particle, additive material (which may further include a surfactant) and the active drug particle – wherein the active drug particle is loosely bound to the carrier material – that is broken apart to release the active drug particle (or, also, as described by Staniforth, the active drug particle with the additive material). That Staniforth’s carrier particles (such as, e.g., the exemplified lactose particles) constitute a “pharmacologically inert material” does not vitiate the fact that the composite particle described therein – which is equivalent to Applicant’s “starting floc drug particles” – clearly and unequivocally contains an active drug particle of a biologically active material (e.g., salbutamol, salmeterol) and are, thus, “pharmacologically active” as required by instant claim 10. Applicant attributes no specific “activity” to this phrase “pharmaceutically active” as used in instant claim 10 and, therefore, does not definitively patentably exclude Staniforth’s composite particles that comprise a pharmaceutically active drug particle that is also combined with a pharmacologically inert carrier material.
Applicant opines that “the Action states that the Staniforth carrier particles are non-spherical in shape”, but “this does not equate with starting floc drug particles being flocculated, i.e., ‘a loosely clumped mass of fine particles’” (Remarks, p.30).
The argument has been fully and carefully considered, but is not found persuasive. 
Applicant’s position is not understood. The grounds for rejection do not allege that Staniforth’s non-spherical carrier particles alone constitute a “starting floc drug particle” as instantly claimed – this is a 
Applicant finally contends that “[t]he claims require that the starting floc drug particles be ‘composed’ of the one or more drugs”, conceding that “[w]hile this language does not exclude other materials being present, it does require that the starting floc drug particles themselves are ‘composed of’ the drug” (Remarks, p.30). 
The arguments have been fully and carefully considered, but are not found persuasive. 
Again, Applicant’s position is not understood. Applicant should note that claim 10 recites only that the “starting floc drug particles” are “of one or more drugs” – there is no recitation that such “starting floc drug particles” are “composed of” one or more drugs, as alleged in the accompanying remarks. Nevertheless, the distinction Applicant urges is clearly rebutted by the fact that Staniforth’s composite particles considered to be equivalent to Applicant’s “starting floc drug particles” clearly are “composed of” the active drug particles as part of such composite particles. This clearly meets Applicant’s urging that the “starting floc drug particles” be “composed” of the drug in at least its broadest and most reasonable sense, as the active drug particles of Staniforth’s composite particles are clearly a component thereof. 
For these reasons supra, rejection of claims 10, 37-38, 41-43 and 50 is proper. 
Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
5.	Claims 2 and 47-48 (now renumbered as claims 53-54) remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Staniforth (U.S. Patent No. 7,011,818 B2; 2006) in view of Weers et al. (U.S. Patent Application Publication No. 2004/0176391 A1; 2004), each already of record, for the reasons of record set forth at p.27-28 of the previous Office Action dated February 5, 2020, of which said reasons are herein incorporated by reference. 
For clarity of the record, the grounds for rejection are repeated below.
The teachings of Staniforth are applied above to independent claim 10 under the heading “Claim Rejections – 35 USC §102”, and are herein incorporated by reference. 
Staniforth differs from the instant claims only insofar as it does not explicitly teach the active material is the antifungal azole itraconazole (claims 2 and 47-48, which are now renumbered as 53-54).

A person of ordinary skill in the art at the time the instant invention was made would have had a reasonable expectation of success in incorporating itraconazole of Weers et al. as the active material of Staniforth’s particles for inhalation via DPI because Weers et al. teaches that itraconazole was suitable for inhalation via aerosol directly into the lungs to treat pulmonary fungal infections. The skilled artisan would have been motivated to do so because Staniforth teaches the function of his particulate formulation to deposit active agent into the deep lung and Weers et al. teaches the usefulness of administering antifungal agents, such as itraconazole, into the deep lung to effectively treat pulmonary fungal infections while avoiding toxicity that results from systemic administration. It would, therefore, have been prima facie obvious to one of ordinary skill in the art at the time the instant invention was made to modify Staniforth’s disclosed composition to incorporate the antifungal agent itraconazole as the active material thereof for the purpose of treating pulmonary fungal infections.

Response to Applicant’s Arguments
In reply, Applicant urges that “Weers actually teaches away from the present invention, since the Weers particles are pre-formed to be of a size appropriate for deep lung delivery” as evidenced by para.[0046] of Weers’ disclosure (Remarks, p.30-31). 
The arguments have been fully and carefully considered, but are not found persuasive. 
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
For these reasons supra, rejection of claims 2 and 53-54 is proper. 

6.	Claims 45-46 (now renumbered as claims 51-52) remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Staniforth (U.S. Patent No. 7,011,818 B2; 2006) in view of Hilker (“Polymorphism in the Pharmaceutical Industry”, 2006, p.1-19), each already of record, for the reasons of record set forth at p.29-30 of the previous Office Action dated February 5, 2020, of which said reasons are herein incorporated by reference. 
For clarity of the record, the grounds for rejection are repeated below.
The teachings of Staniforth are applied above to independent claim 10 under the heading “Claim Rejections – 35 USC §102”, and are herein incorporated by reference. 
Staniforth differs from the instant claims only insofar as it does not explicitly teach that the active drug material is amorphous (claim 45, renumbered as 51), or crystalline (claim 46, renumbered as 52). 
Hilker teaches that organic compounds, particularly those for pharmaceutical use, can exist in different solid forms, including amorphous (i.e., disordered) or crystalline (i.e., ordered) states (p.1). 
A person of ordinary skill in the art at the time the instant invention was made would have had a reasonable expectation of success in employing the active drug material of Staniforth in amorphous or crystalline form because Hilker teaches that organic compounds for pharmaceutical use were known to exist in either amorphous or crystalline form. The skilled artisan would have found it prima facie obvious to incorporate the active drug material of Staniforth into the composite particles in either its amorphous or 

Response to Applicant’s Arguments
Applicant presents no arguments in reply to the rejection of claims 45-46 (now renumbered as claims 51-52) (Remarks, p.30-31). Accordingly, the rejection stands.
For these reasons supra, rejection of claims 51-52 is proper.

Conclusion
Rejection of claims 2, 10, 37-38, 41-43 and 50-54 is proper.
No claims of the present application are allowed.

Applicant is requested to specifically point out the support for any amendments made to the disclosure in response to this Office action, including the claims (M.P.E.P. §§ 714.02 and 2163.06). In doing so, applicant is requested to refer to pages and line (or paragraph) numbers (if available) in the as-filed specification, not the published application. Due to the procedure outlined in M.P.E.P. § 2163.06 for interpreting claims, other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Applicant is reminded that MPEP §2001.06(b) clearly states that “[t]he individuals covered by 37 C.F.R. 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question." See Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972). MPEP §2001.06(b) clearly indicates that “if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications.” See Dayco Prod. Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leslie A. Royds Draper whose telephone number is (571)272-6096.  The examiner can normally be reached on Monday through Friday (08:30 AM to 05:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leslie A. Royds Draper/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        
March 24, 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, e.g., 12/03/20 Remarks, p.13, which states “exemplary sizes appropriate for deep lung delivery are described at least at [0023]”, which states that “[t]o achieve high deposition of aerosolized particles in the deep lung, the aerodynamic diameter (da) should range between about 1-5 m. [as amended]”; also see the accompanying Williams Declaration at para.[2]-[3], as well as Applicant’s claim 10, which specifically requires that the smaller floc drug particles “are of a size appropriate for deep lung delivery”. 
        
        2 For the purposes of examination, claim 2 will be interpreted as depending from independent claim 10.
        3 Applicant fails to provide a copy of the document intended for consideration by the Office, instead only providing an alleged quotation thereof. As the Examiner may not take official notice of facts (see MPEP §2144.03 (“[A]ssertions of technical facts in the areas of esoteric technology or specific knowledge of the prior art must always be supported by citation to some reference work recognized as standard in the pertinent art”)), so Applicant must be held to the same standard. Also, see MPEP §2145, which states that “[t]he arguments of counsel cannot take the place of evidence in the record” (In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965) and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997)). To the extent that Applicant relies upon such publication to provide information material to rebutting the present indefiniteness rejection, it has not been considered beyond constituting an unsupported argument by Counsel.
        4 Applicant should note that claim 48 is now renumbered as claim 54.